

FINDER’S FEE AGREEMENT


THIS AGREEMENT is dated for reference January 30, 2006


 
BETWEEN:
ETERNAL ENERGY CORP., having its registered and records office located at Suite
300, 2120 West Littleton Blvd., Littleton Colorado 80120



(the “Company”)


AND:
   
TAVERHAM COMPANY LTD., of The Shires, Old Grantham Road, Whatton In The Vale,
Nottingham, NG13 9FR, United Kingdom



(the “Finder”)


W H E R E A S:


A.   The Company has entered into an agreement with International Frontier
Resources Corporation (“IFRC”) whereby the Company has agreed to acquire (the
“Acquisition”) a 10% interest (the “Interest”) in a North Sea petroleum
exploration project consisting of a 255 square kilometre block known as UKCS
Quad 14, blocks 14/23 (SE/4) 12/28a and 14/29b and a 10% interest in UKCS Quads
41 and Quad 42 in consideration of (among other things) payment of US$90,000 and
15% of the cost of drilling, testing, completing and equipping a test well,
estimated to be US$1,500,000 on Quad 14 and payment of US$75,000 and 15% of the
cost of drilling, testing, completing and equipping a test well, estimated to be
US$1,500,000 on Quad 41/42.


B.   The Finder was instrumental in introducing the Company to IFRC, and in
negotiating an agreement between the parties, and as such, the Company has
agreed to pay to the Finder a finder’s fee, payable in shares of the Company, as
hereinafter set forth;


C.   The Finder is not an insider or associate of an insider of either the
Company or IFRC,


THIS AGREEMENT WITNESSES that in consideration of the premises and mutual
covenants and agreements herein contained the parties agree as follows:


1.   The Company hereby agrees to pay to the Finder, in consideration of its
services in enabling the Company to acquire the Interest, a finder’s fee of
350,000 common shares of the Company (the “Finder’s Shares”); and the Finder
hereby agrees to accept the same from the Company in full consideration for such
services.


2.   The Finder acknowledges and agrees that the Finder’s Shares will be:



(a)
issued only upon closing of the Acquisition (and that if closing of the
Acquisition does not occur, then the Company will have no obligation to issue
the Finder’s Shares);




(b)
subject to such resale restrictions as may be imposed by applicable securities
legislation and regulatory policies; and

 
 
 

--------------------------------------------------------------------------------

2
 



(c)
subject to such escrow restrictions as may be imposed by securities regulators.

 
3.   Any notice to be given under this Agreement shall be in writing and shall
be addressed and delivered personally or mailed to the parties at their
addresses as first above given or at such other address as may from time to time
be notified in writing by either of the parties. Any such notice shall be deemed
to have been given on the day delivered or five business days following the date
of mailing.


4.   This Agreement may not be amended or otherwise modified except by an
instrument in writing signed by both parties.


5.   The parties shall execute such further and other documents and instruments
and do such further and other things as may be necessary to implement and carry
out the terms of this Agreement.


6.   This Agreement may not be assigned by either party hereto except with the
prior written consent of the other party hereto.


7.   This Agreement will be construed under and governed by the laws of the
Province of Alberta.


8.   This Agreement represents the entire agreement between the parties and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties.


9.   This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective successors and permitted assigns.


10.  This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which shall constitute one agreement.


IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written notwithstanding its actual date of
execution.




ETERNAL ENERGY CORP.
By Its Authorized Signatory:




/s/ Bradley M. Colby__________________






TAVERHAM COMPANY LTD.
By Its Authorized Signatory:




___________________________________
 
 
 
 

--------------------------------------------------------------------------------

 